Citation Nr: 1201820	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-37 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary heart disease.  

2.  Entitlement to service connection for type 2 diabetes mellitus.

3.  Entitlement to service connection for prostate cancer, status post prostatectomy.  

4.  Entitlement to service connection for residuals of a head injury with equilibrium problems.  

5.  Entitlement to service connection for residuals of a left eye injury with vision loss and floaters.  

6.  Entitlement to service connection for cystic tonsillitis.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for Alzheimer's dementia.  

9.  Entitlement to service connection for hypertension.  

10.  What evaluation is warranted for tension headaches from April 3, 2007?  


REPRESENTATION

Appellant represented by:	Clifford Scott, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, November 2008, and January 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2009, a Decision Review Officer (DRO) hearing was held.  In July 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  At that time, the record was held open for 30 days for the submission of additional evidence.  To date, such evidence has not been received.  

The Board notes that the Veteran also perfected an appeal regarding entitlement to service connection for a facial scar between the eyes and for migraine headaches.  In January 2010, the RO granted entitlement to service connection for a facial scar between the eyes and for tension headaches with a vascular component.  As this represented a grant of the benefits sought on appeal, these issues are no longer for consideration by the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board acknowledges that additional evidence was added to the record following the most recent supplemental statement of the case and prior to certification.  On review, this evidence essentially duplicates or is not relevant to the issues actually decided herein.  Accordingly, a remand for additional supplemental statement of the case as to those issues would serve no useful purpose and is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

In March 2011, another private attorney submitted a VA Form 21-22a indicating that she was representing the Veteran, but such representation was limited to a review of the claims file only.  In April 2011, this attorney submitted correspondence indicating that she recently became aware that the Veteran had been represented by another attorney for some time and she withdrew her representation.  The Veteran was represented at the hearing by the listed attorney and the Board continues to recognize him as the Veteran's representative.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for coronary heart disease, type 2 diabetes mellitus, prostate cancer, a left eye disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  At the November 2009 DRO hearing, the attorney submitted a statement indicating that the Veteran was withdrawing his appeal to the denial of entitlement to service connection for tonsillitis, sleep apnea, and Alzheimer's dementia.
 
2.  The preponderance of the evidence is against finding that the Veteran has residuals of a head injury with equilibrium problems that is related to active military service or events therein.

3.  For the period since April 3, 2007, the Veteran has had frequent headaches not relieved by medication and the overall disability picture more nearly approximates a compensable evaluation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning claims of entitlement to service connection for cystic tonsillitis, sleep apnea, and Alzheimer's dementia are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Chronic residuals of a head injury with equilibrium problems were not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159. 3.303 (2011).  

3.  Resolving reasonable doubt in the Veteran's favor, for the period since April 3, 2007, the criteria for a 10 percent evaluation, and no more, for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b).  At a November 2009 hearing the attorney submitted a statement indicating that the Veteran had decided to withdraw the appeal of his claims of entitlement to service connection for sleep apnea, Alzheimer's dementia, and cystic tonsillitis.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns these issues.  Accordingly, the Board no longer has jurisdiction to review these issues and they are dismissed.  

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the rating decision in question, VA notified the Veteran in April and May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The RO also provided notice how VA assigns disability ratings and effective dates.  

As service connection, an initial rating, and an effective date have been assigned for tension headaches, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Notwithstanding, in April 2010, VA provided additional notice regarding the assignment of disability ratings.  The August 2010 statement of the case notified the Veteran of applicable rating criteria.  

VA has also fulfilled its duty to assist with regard to the issues decided herein.  The claims file contains service treatment records, private medical records, VA medical records, and Social Security Administration records.  The Veteran underwent neurological examinations in February 2008 and January 2010.  The Board acknowledges that a VA examination was not obtained regarding the claimed head injury.  As discussed below, however, the Board does not find credible evidence of an in-service head injury and on review, the requirements for an examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On review, the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did he in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication regarding the issues decided herein.  38 C.F.R. § 3.159(c).   

Analysis

Service connection for residuals of a head injury with equilibrium problems

In March 2008, the RO denied entitlement to service connection for a head injury with equilibrium problems.  The Veteran disagreed and subsequently perfected an appeal of this decision.  

In various statements and at his hearings, the Veteran reported that he was on the firing range when his weapon malfunctioned and he was hit between the eyes.  He indicated that he was hospitalized for at least a couple of days at Fort Gordon.  He also reported that he had a profile which prevented him from wearing headgear due to his head injury.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Service treatment records are negative for any complaints or treatment related to a head injury.  Clinical records show that the Veteran was hospitalized for three days at the United States Army Hospital, Fort Gordon, in April 1958.  Associated clinical records and doctor notes do not document any head injury, but instead show a two week history of a sore between the nose.  Physical examination on admission showed a 3x3x2 centimeter furuncle on the bridge of the nose.  There was no swelling of the eyes.  The diagnoses were furuncle of the nose, organism undetermined; and abscess without lymphangitis of the nose.  The Veteran underwent incision and drainage of the nose abscess.  There was no suggestion that the furuncle was secondary to trauma.

The Board acknowledges the Veteran's statements regarding the claimed in-service head injury and notes that he is competent to report such an injury.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  On review, however, the Board does not find the Veteran's reports supported by the overall evidence of record.  

In making this determination, the Board has considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The Board finds, however, that the instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.

In this regard, while the Veteran was clearly hospitalized at Fort Gordon, contemporaneous records do not indicate any head injury.  The Veteran's history was recorded at that time and is considered highly probative.  The Board further notes that the Veteran underwent various neurology evaluations during service for complaints of headaches.  A head injury was not documented and skull x-rays were normal.  Finally, while an October 1969 record indicates the Veteran was excused from wearing a helmet, this appears related to complaints that his headaches became worse when wearing a helmet.  There is no pertinent postservice evidence for decades, to particularly include evidence relating to residuals of a head injury to include equilibrium problems.  The absence of treatment or complaints for many years following service also weighs heavily against the Veteran's contentions.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Current medical evidence shows that the Veteran is treated for numerous disabilities.  Residuals of a claimed 60 year old head injury, however, are not shown and the preponderance of the evidence is against finding that the Veteran currently has a diagnosed head injury with equilibrium problems that is related to active military service or events therein.  The doctrine of reasonable doubt is not for application and the claim is denied.  See 38 C.F.R. § 3.102.  




Evaluation of tension headaches

In January 2010, the RO granted entitlement to service connection for tension headaches with a vascular component and assigned a noncompensable evaluation effective April 3, 2007.  The Veteran disagreed with the assigned evaluation and subsequently perfected this appeal.  

The Veteran contends that the current evaluation does not reflect the severity of his disability.  In the March 2010 notice of disagreement, the attorney noted that while the headaches may not be prostrating, the daily nature of these headaches should be taken into account and a rating of at least 10 percent should be assigned.  At the videoconference hearing, the Veteran testified that he has tension headaches frequently.  He described a "cold deep pain headache" not relieved by aspirin.  His spouse testified that the Veteran's headaches occurred more frequently, occurring two to three times per week with associated symptoms.  She reported giving him medication, massage, and keeping the house quiet.  The headaches can last half the morning and interfere with his medication schedule.  She tries to keep him comfortable so he can eat and get his insulin.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals (Court) also discussed the concept of "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Tension headaches are not specifically listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The RO evaluated the Veteran's tension headaches as analogous to migraine headaches, which are evaluated as follows: characteristic prostrating attacks occurring on an average once a month over last several months (30 percent); characteristic prostrating attacks averaging one in 2 months over last several months (10 percent); and with less frequent attacks (0 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

VA and private records document complaints related to headaches.  

On VA examination in February 2008, the Veteran reported that headaches were present 90 percent of the time and he described a tight, throbbing, mild to moderate level intensity pain mostly in the back of his head, but also in the temple region and sometimes behind his eyes.  He denied associated symptoms.  Medication did not help.  The examiner noted that during the course of the interview, it became clear that the Veteran's history was faulty and his spouse was asked to participate in the interview.  Following physical examination the impression was a muscle tension-type headache which lacked features of migraine but had some vascular component to it.  The examiner opined that the more significant problems were early dementia, and moderately severe diabetic peripheral neuropathy including a proximal diabetic amyotrophy syndrome.  The examiner opined that the appellant's headaches were not in and of themselves disabling or prostrating but rather served as a source of annoyance on a daily basis.  

The Veteran most recently underwent a VA examination in January 2010.  The claims folder was reviewed.  The Veteran described having daily headaches in essentially two circumstances.  One was pain in the right temporal region, behind his eye and over the right side of the skull.  The other was described as a daily pounding, throbbing headache across the front of his head.  Reportedly, they did not respond to medication very well, but they were not prostrating.  Following physical examination the diagnosis was chronic tension-type headache with vascular component.  

On review, evidence of record preponderates against finding that the Veteran experiences prostrating headaches.  Notwithstanding, he reported daily headaches which were not relieved with medication.  The headaches were clinically described as an "annoyance."  Nevertheless, resolving reasonable doubt in the Veteran's favor, the Board finds that the overall disability picture more nearly approximates the criteria for a 10 percent evaluation.  An evaluation greater than 10 percent is not warranted based on the evidence of record.  

At no time during the appeal period has the Veteran's headache disability been more than 10 percent disabling and staged ratings are not warranted.  Fenderson. 

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, the rating criteria for migraine headaches reasonably describe the Veteran's disability level and symptomatology.  Higher schedular evaluations are available for greater levels of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id. 


ORDER

The claims of entitlement to service connection for cystic tonsillitis, sleep apnea, and Alzheimer's dementia are dismissed.  

Entitlement to service connection for residuals of a head injury with equilibrium problems is denied.  

For the period since April 3, 2007, a 10 percent evaluation for tension headaches is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran contends that he has numerous disabilities related to in-service Agent Orange exposure.  The Veteran alleges that he was exposed to Agent Orange while serving in Korea and while stationed at Fort Gordon.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The listed diseases include type 2 diabetes, ischemic heart disease, and prostate cancer.  38 C.F.R. § 3.309(e) (emphasis added).  

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  Specific chemicals are listed.  38 C.F.R. § 3.307(a)(6)(i).  

A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran does not contend that he served in Vietnam and such service is not shown by official records.  

Effective February 24, 2011, VA extended the presumption of herbicide exposure to any Veteran who, during active military service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

Evidence of record shows that the Veteran served in Korea on several occasions, including from January to December 1969.  He was assigned to the 142nd Military Police Company.  The Veteran was not assigned to any of the units listed by the Department of Defense.  See M21-1MR, IV.ii.2.C.10.p.  Thus, herbicide exposure based on service in Korea cannot be presumed.  

The Board has also considered whether herbicide exposure can be conceded on a facts found or direct basis.  The RO requested documentation from the service department and response received indicates that there are "no records of exposure to herbicides."  An October 2010 response from the Joint Services Records Research Center (JSRRC) notes that the history of the 142nd Military Police Company does not mention or document any specific duties performed by the unit members along the Korean demilitarized zone, such as escort duty.  No United States personnel were known to have been actually involved in the application of the herbicides.

Regarding his contention that he was exposed to Agent Orange while serving at Fort Gordon, VA records show that herbicides were used July 15-17, 1967 at that location as part of a comprehensive short-term evaluation (December 1966 to October 1967) conducted by personnel from Fort Detrick's Plant Science Lab.  See http://www.publichealth.va.gov/exposures/agentorange/outside_Vietnam_usa.asp#Georgia.  Service records show that the Veteran was stationed in Fort Gordon in July 1967.  Thus, for purposes of developing this claim, the Board will concede that the Veteran was present at Fort Gordon while Agent Orange was sprayed.  

Notably, at this time, there is no indication that he was directly involved in the handling or spraying of such chemicals.  The Board further notes that internet resources show that, "[t]he area for testing was a very remote, less-than-100 acre site now situated at the edge of our artillery impact area.  These tests were short in duration and did not affect any other of the installation's 56,000 acres."  http://media.graytvinc.com/documents/Statement+on+Agent+Orange+testing+19+Nov+10.pdf.  Field studies conducted in the early 1990's detected no herbicides or dioxins above accepted limits.  Id.  

The Board acknowledges that the Veteran is currently diagnosed with various disabilities associated with herbicide exposure.  Specifically, heart disease, diabetes, and prostate cancer, status post prostatectomy.  Given that any in-service exposure was not in Vietnam or Korea as set forth in 38 C.F.R. § 3.307(a)(6)), a medical nexus opinion is needed.  See 38 C.F.R. § 3.159(c)(4); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

VA has determined that the evidence overall does not establish a positive association between herbicide exposure and hypertension.  See 75 Fed. Reg. 81332 -81335 (Dec. 27, 2010).  Hypertension, however, may be service connected on a direct basis and it is also a possible complication of diabetes.  See M21-1MR, III.iv.4.F.22.c.  Thus, consideration of this issue is deferred.  The claim of entitlement to service connection for left eye vision problems is deferred for the same reasons.  

VA medical records were last printed in April 2010.  Updated records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should request relevant treatment records for the period from April 2010 to the present.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the RO/AMC should schedule the Veteran for appropriate examinations to determine the nature and etiology of the Veteran's heart disease, diabetes, prostate cancer, hypertension, and vision problems.  The claims folder and a copy of this remand must be available for review.  

After a thorough review of the record, the examiner is requested to opine whether it is at least as likely as not that the Veteran's currently diagnosed heart disease, diabetes, prostate cancer, hypertension, and left eye vision problems are related to active military service or events therein.  In making this determination, the examiner is requested to consider the Veteran's possible exposure to Agent Orange while stationed at Fort Gordon, and any other risk factor identified by the Veteran or medical evidence of record.  The examiner must provide a complete rationale for any opinion offered.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the issues of entitlement to service connection for coronary heart disease, type 2 diabetes, prostate cancer status post prostatectomy, residuals of a left eye injury with vision problems, and hypertension.  All applicable, laws, regulations, and theories should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


